                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

 JOHN HICKS,                                 )
                                             )
              Plaintiff,                     )
                                             )
 v.                                          )     No.:   3:18-CV-538-TAV-DCP
                                             )
 KNOX COUNTY, TENNESSEE,                     )
                                             )
              Defendant.                     )


                                 JUDGMENT ORDER

       For the reasons set forth in the memorandum opinion filed herewith, Defendant’s

 motion for judgment on the pleadings [Doc. 56] is GRANTED to the extent that this action

 is DISMISSED as moot.

       The Clerk is DIRECTED to close this case.

       IT IS SO ORDERED.


                                  s/ Thomas A. Varlan
                                  UNITED STATES DISTRICT JUDGE


  ENTERED AS A JUDGMENT

       s/ John L. Medearis
       CLERK OF COURT




Case 3:18-cv-00538-TAV-DCP Document 59 Filed 06/23/20 Page 1 of 1 PageID #: 431
